AVX CORPORATION POWER OF ATTORNEY Each of the undersigned directors and officers of AVX Corporation, a Delaware corporation (the "Corporation"), hereby severally constitutes and appoints John S. Gilbertson, Marshall Jackson and Kurt P. Cummings, and each of them, to be his Attorney-in-Fact with full power of substitution to act in his name on his behalf to sign and to file with the Securities and Exchange Commission (1) under the Securities Act of 1933, Registration Statements on Form S-8 (the "Registration Statement"), or other appropriate Forms, and any and all amendments to any such Registration Statement, for shares of the Corporation's Common Stock, $.01 par value, and other interests therein issuable under each of the following employee benefit plans as the same may be amended from time to time, (i) AVX Corporation 1995 Stock Option Plan, (ii) AVX Corporation Non-Employee Directors' Stock Option Plan, (iii) AVX Corporation Retirement Plan, (iv) AVX Corporation Non-qualified Supplemental Retirement Plan, (v) AFGWU Local 1028 401(K) Retirement Plan for Employees of AVX Corporation in Raleigh, North Carolina,(vi) AVX Corporation 401(K) Plan (vii) ELCO Corporation, U.S.A. Salaried Employees Retirement Plan, (viii) AVX Pension Plan for Bargaining Unit and Hourly Employees, (ix) AVX Corporation 2004 Stock Option Plan, (x) AVX Corporation 2004 Non-Employee Director’s Stock Option Plan and (2) under the Securities Exchange Act of 1934, the Corporation's Annual Report on Form 10-K for the fiscal year ended March 31, 2009 and in each case, to execute and deliver any agreements, instruments, certificates or other documents which such person shall deem necessary or proper in connection with the filing of any such Registration Statement or Annual Report and generally to act for and in the name of the undersigned with respect to any such filing as fully as could the undersigned if then personally present and acting. IN WITNESS WHERE OF, the undersigned has executed this Power-of-Attorney on the date set opposite his respective name. SIGNATURE TITLE DATE /s/ Kazuo Inamori Director June 6, 2008 KAZUO INAMORI /s/ Benedict P. Rosen Director June 6, 2008 BENEDICT P. ROSEN /s/ John S. Gilbertson Director June 6, 2008 JOHN S. GILBERTSON NAME TITLE DATE /s/ Donald B. Christiansen Director June 6, 2008 DONALD B. CHRISTIANSEN /s/ Kensuke Itoh Director June 6, 2008 KENSUKE ITOH /s/Makoto Kawamura Director June 6, 2008 MAKOTO KAWAMURA /s/ Rodney Lanthorne Director June 6, 2008 RODNEY LANTHORNE /s/ Joseph Stach Director June 6, 2008 JOSEPH STACH /s/ David DeCenzo Director June 6, 2008 DAVID DECENZO /s/ Noboru Nakamura Director June 6, 2008 NOBORU NAKAMURA /s/ Yuzo Yamamura Director June 6, 2008 YUZO YAMAMURA
